IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20978



JOSEPH BELL,

                                           Plaintiff-Appellant,


versus

A WYATT, Officer,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-973
                        - - - - - - - - - -
                           April 4, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Bell, Texas inmate #646053, moves for leave to

proceed in forma pauperis (IFP) on appeal under the Prison

Litigation Reform Act of 1995 (PLRA).     The PLRA requires a

prisoner appealing IFP in a civil action to pay the full amount

of the filing fee, $105.   As Bell does not have funds for

immediate payment of this fee, he is assessed an initial partial

filing fee of $4.67, in accordance with 28 U.S.C. § 1915(b)(1),


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20978
                                - 2 -

or the balance of his prison account if the balance is below

$4.67.    Following payment of the initial partial filing fee,

funds shall be deducted from Bell’s prisoner account until the

full filing fee is paid.    See § 1915(b)(2).

     IT IS ORDERED that Bell pay the appropriate filing fee to

the Clerk of the District Court for the Southern District of

Texas.    IT IS FURTHER ORDERED that the agency having custody of

Bell’s inmate account shall collect the remainder of the $105

filing fee and forward for payment, in accordance with

§ 1915(b)(2), to the Clerk of the District Court for the Southern

District of Texas each time the amount in Bell’s account exceeds

$10, until the appellate filing fee is paid.

     Bell challenges the district court’s dismissal of his

complaint by asserting that his rights to due process were

violated by the false disciplinary charge and that he was

retaliated against by Wyatt because of his religion and because

he filed grievances against her.    For essentially the same

reasons upon which the district court relied, see Bell v. Wyatt,

No. H-96-0973 (S.D. Tex. Sept. 27, 1996), we conclude that the

district court did not abuse its discretion by dismissing the

complaint as frivolous.    See Denton v. Hernandez, 504 U.S. 25, 33

(1992).    Bell argues that the district court erred by dismissing

with prejudice and without an opportunity for Bell to amend the

complaint.    We detect no error.   See Graves v. Hampton, 1 F.3d
315, 318-19 (5th Cir. 1993).
                            No. 96-20978
                                - 3 -

      The appeal is without arguable merit and is thus frivolous.

Therefore, the appeal is DISMISSED.     See 5th Cir. R. 42.2.

      This is not the first appeal taken by Bell which we have

dismissed as frivolous.    See Bell v. Brookshire, No. 95-50507

(5th Cir. Dec. 14, 1995) (unpublished); Bell v. Brookshire, No.

95-50510 (5th Cir. Sept. 15, 1995) (unpublished).      A prisoner may

not

           bring a civil action or appeal a judgment in
           a civil action or proceeding under this
           section if the prisoner has, on 3 or more
           prior occasions, while incarcerated or
           detained in any facility, brought an action
           or appeal in a court of the United States
           that was dismissed on the grounds that it is
           frivolous, malicious, or fails to state a
           claim upon which relief may be granted,
           unless the prisoner is under imminent danger
           of serious physical injury.

28 U.S.C. § 1915(g).    Including the dismissal of this appeal and

the dismissal of the complaint from which appeal was taken, Bell

has four “strikes.”    See Adepegba v. Hammons, 103 F.3d 383, 387-

88 (5th Cir. 1996).    Therefore, except for cases involving an

imminent danger of serious physical injury, § 1915(g) bars Bell

from proceeding further under § 1915.      He may proceed in

subsequent civil cases under the fee provisions of 28 U.S.C.

§§ 1911-14 applicable to everyone else.

      IFP GRANTED; PARTIAL FILING FEE ASSESSED; APPEAL DISMISSED.